                        3:19-cv-00072-JMC                                                 Date Filed 02/26/19                                         Entry Number 8                                                Page 1 of 2



       SM-~~! is a 5-part form. Fill out the form and print 5 copies. Sign as needed and route as specified bel

U.S. Department of Ju s tice
United talcs Marshals ~rvic c
                                                                                                                                  ~t:ESS RECEIPT AND RETURN                                                                                                       )- \
                                                                                                                                 "/nstructiom for Service o Proct!ss hr {I.S. ,\{arshal"

 PIAl"\TIFF                                                                                                                                                                 I   CO! 1R I" CJ\',F Nl \!B ER

 ::~:;::::.S~te                -\mwr).          r   LC                                  JAN 1fl 2019                                                                                  ~~J~~l:~~::t) S.C
                                                                                                                                                                            1[3' ~ ~;01                                                      J      __ _

 Le,mard Scull Huff. DJ\id Fil L:rs, and Dc5trtKti \c De, ice-; lndu-; t11 t:5. U (                                                                                        _ l\:1i1~1~,1 Confirm -~~bitpl1~1 Award_
 - - - - - -'-. \- 1ulr-i'i D1v1m                                 ','-L co,ii• ,-;,,. (oR ,;;;R\ ll<J'-                   r , c ro 'il·RV I · oR           DLS<    Rfl'    r,, >', <>r- PRnrrn n                            rn - , I1r: OK           co,DE \l'-
   SER VE
              AT )
                        f      D,l\1d Filler,
                               \DDRl'SS 1<;,,-.,;, or Jlf'°i) l/<11/11,;;;,1 ,;., Cm ,·,a,.:                     ,;n f
                                                                                                                                  _
                                                                                                                         711' ( ·,de/
                                                                                                                                                                            _                         _


                         \.. 2-lq, J1rn i [cnr~ RoJd. DJndridg.:. I ~1111~,s:.:..: 3 77 25
 sr M) :S,(l I I( I       Or ',i"R\'(I I COP)                rn    IU,Ql ·1ST! R ·\           r ',\\fl·     \ 'ii) .\DD IUY, BF!          ()II.
                                                                                                                                                                      ,un~h-:,    llf f)HJ~\:.;s lo
                                                                                                                                                                      .... \.;J \\t! 1 , this I u;m
                                                                                                                                                                                                                    f-t.:
                                                                                                                                                                                                                     ~,5
                                                                                                                                                                                                                             I
                       J,,hn Ruben__-;
                                                                                                                                                                      ;,un :·.::        Ot f'!!1!,~::, lO ;.,.:
                                                                                                                                                                                                                             i
                       \\' il k-ughb} & llo.:icr. P .\
                       Po,t Offic~ Bo, 8-l I 6
                                                                                                                                                                      ......, :.:, _j Ill   i.h   1   (J\.;                  J:;
                                                                                                                                                                                                                             )
                       Co lu111h1.1. S,1u1h C·irul111 ,1 ?•!~02
                                                                                                                                                                     ~,,'.' ;c/;'            ;cl\     ILU~ - cc/LUY)b                                                          I

  ,pi, 1 \I !'-\I Rt'( JIO\,()R <lllll·R l'-r,1R\l\i11,·, 111,1 11111                                                \s,1s1 1~.1 \l'l 1>!11'.,, ,;           w-i,       I 1!!1,J,11/R~~~
   ti/ J'td1.!ph o11r \umb,•r \ r111d f:Hrmmed Tim..!S h ·11ii11blt!}i1r Scr dcl!):                                                                                           -~  ..A:.J j                       L                           V £ LJ

     l'kn,,e        s.:1\,:   th;.- .:nclosc.:d        c.locu111cn1 ,; 011         the.: abuv.: 11J11tcd         1nd111dual a1          !ht: addrc,•; li , t..:d
                                                                                                                                                                                                          FEB 21 2019


                                                                                                                          JS   l'l \l',111,                  PI Ii" Ii 1',f 'I '!!l H
                                                                                                                                                                                                                                     "\ ff
                                                                                                                               IJI I· I '• I l \·,I
                                                                                                                                                                                                                                 1   I 16 I')
   SPACE OELO\.\ FOR USE OF U.S. i\J..\H IIAL OSU'-- 00 ,\ 'OT \\'IUTE BELOW TlJIS Lli\E
                                                                                   I
I ..:(!...no•• !::<lg.! rc . . ~1r1 l~\i th:: h)I.J!       Int.11 P r,)(:.,:-.;;   ! U1'-:l1J...t of   f I) ,111 It,,
rum;'l.:r of pro.:~·--- m,h_ n . .•J                                               I ( )il~t1          I   ':f\ •~                                                                                                                               I fl.Ile j            )
fS1,.;n ln.': /".:,- { S.\f ]\ju 111,,r
tlun v,1..; l \'.\/] }., u s•,"11:H:,·)1                          _\     -                                                                                                                                                                       ! / / / 1; /j> /1'
                                                                                                                                                                                                                                             1--1--,...
I '·.r:l•. ,.1111,      J!:,J r:1urn t J!
                                         0
                                               ~ h" r ""'"' !11; ,:,, cJ          i•.1-.-: kg., a', 1,kn c 01 'f''· 1,:,     i h1n _. ~\:c1,h'J :is sh,,'"' n· Rc,P,lf\;·, '.i1c p1<J,c:s, ~~;cnt-,·d
,in 11'.C !n.:ll\   1du.1I, L(Jl';f'.lli, corro,auon, Cle 11 11·~ JJC:r .,, ;:1'11\n Jb,)•.•: <):l th, on ihc p..i11 i :u ,I cohic,hi l•lll'.''' ll!On :le siw .. n JI In.- dJr:,s !LScc,d ·,·'.n\\

17     I he·:~\       ccn,1, J•·J rdum ti·.,; I ;,;n ,.n.,bl: !o 1,i-.,c ih:                   jpJ11 ,Ju,, :u·nr.im ~o,r,~s(i,,,, Ck IL ·1:J .,h,i-., ~ / , ' " ' /..., h                                  !,,.,'




                                                                                                                                                                                   I i.1·:                                       I c.:
                                                                                                                                                                                                                                                              L      d I!
                                                                                                                                                                                                                                 3 ,' /~>                     T-:,   I :n




                              i!d•.J.r.~ •·n,/.·_;, ,, ,                                                                                                           \ :n11w11 (.H\ ::ti t("I            l '- \ Llr,h,.!l •        or
                                                                                                                                                                  , \ ,~1ou:-,t of H~~fui'J • 1
                               23           2_~
                                                                       ? DO i /(/,-zo                                                                                                                         IC. .. /.
                                      fG✓-(,(
                                                                                                                                                                                                                              Zv
Rf'\1\Rt,:,         JfiiJ)                                            .t     t          E/T,-J -\= {;~


IN¼R❖IQl!ti                        l LI· ii f... OF flit· L'Jl RI
                                 2 I S\f:; fffC<..HHl
                                                                                                                                                                                                              i'!<l<lR IJ)l 1\[)\~\I\ Y Ill- I '-!                     r,
                                      :-.01 1n 01' Sl·.RVlr    f
                                  I   Ill! l.!"\'(1 ~l A I E\IF\'            r·
                                                                     fo h: r lCf'iCd II) !re I ' \I\[ I 11 \\l!I, ,.,· rr, __                         ti                                                                                              1·,>rm l -.. \1-~S'.'
                                      ,r 30\' Jmouu h          ll\\    r ·i.11t j:;fOli'.f'lh p,l\ .1h 11..· :o I 'i \br,t· t'
                                                                      ·.:d PL.i.'lt.:                                                                                                                                                                    R\,,·, I.!, 15 ~o
                                  , .\I. 1<~1)\\iLED,,\\ F:,.. 1 \il· ~HI IP!                                                                                                                                                                        .\ut1)m.H.>.t (' I (X 1



                                                                                                                                                                                             3 .'         I 7- orl/ 72- - Jm_ l - I
                   3:19-cv-00072-JMC                                   Date Filed 02/26/19                                   Entry Number 8                   Page 2 of 2



                      3:19-cv-00072-JMC                                Date Filed 01/09/19                         Entry Number 3                      Page 2 of 2


\0   ~   10 ( Rev Oo/12) Summons   in J   Cl\ 11 ,\cuoi ( l'age   2)


Civil Action No.


                                                                                PROOF OF                  ERVICF.
                          ( Tl1i~ Sl!cfio11 1/w11/d 1101 be filed ,t'it/J 1/i e co urt 1111/eH rt.!quirerl by f't!tl. R. Cir. I'. 4 (!))


              Thi~    UITil1101b   for     (n ,;n,, 0/ 111, /,nh, ,1/ a,id //II<!     if l/11\)

was rc ce i\ eJ by me on           ldui?J
                                                    2-c/-lr
                  I perso na lly sc1v,~d the summon, on the'                          i[l(]j\     idu al al   1p/ucc1
                                                                                                                         2J)t{¥
                   Da;df',r,1~                    / 7rl                                                             on r.!d;e,        •

              7   I k Ct the' u111 1non , ,1t 1he in Jiv i,111 t1 ·, rs:,idcncl! or                     ti-;11 ,d pl.tee     of abode \I ith   r,.-,,,,,,,,

              on rduc<J                                           . <11 HI maikJ a co p)- 1u 1hc indi\ id11a 1·~ la,t k1111\111 ;idd1.:~~- or

              ·7 I scn·cd !he s u1n111on s 011 ma,11 • 11_! 111d1nJrt                 ,!,                                                                               . ,, ho i ,



                                                                                                                   <l ll I   lu!l'i                              ; or

              17 I returned th.: ~.u1Tlll1()11, u11 c\t:Ullcd                  hc:cdlht!
                                                                                                                                                                              : Pr

              7 Othe r 1,p,•,·it,·1




                                                                  1't ,r Ir l\ el c1 11d ':,
                                                                                                                                                                   / 5 5- ~




Datc:          2- ?-17




.\dditio11al i11l t >r1nario11 rc\!arding a trl'mp1.:d ,c.,., ic e. <.:re




                                                                                                                                           FEB 21 2019
